Title: From John Adams to John Jay, 19 June 1821
From: Adams, John
To: Jay, John



Dear Sir.
Montezillo June 19 1821

I thank you for your kind favour of the 11th. which I have this moment received, and Soon determined that an acknowledgement of it should not be So long delayed.
You have done, with dignity and propriety all that can be done. A publication of your letters to Mr Duane and his Answers would place him in a ridiculous light. But Duane Cobbet and Calender are Such excentric Characters that it Seems unnecessary to expose them, for Posterity will forget them, or if they Should be remembered, it will be like Anytus and Metytus.
I was informed by the Secretary of State that Congress had ordered the publication of all the Correspondence relative to the negotiations of 1782 and 1783. But as I expect him here I will ascertain this point more particularly.
The Convention in New York may do great good; if it is wisely directed and conducted. I hope they will abolish all legislative interference with executive Authority and annihilate all Executive Counsells. I wish you to be there, if possible.
The present and future Condition of Mankind give me more Solicitude than they ought. The Same kind Providence will govern the future as it has done the past, in Wisdom and Benevolence. I can no longer do any thing even as instrument. What cause then of disquetude remains? Why Should I grieve when grieving I must bear?
After all, whatever reformations my be produced in Religion and Government, this life will be but a terrestrial existence. We are not to remain eternally here. The Vicissitudes of Seasons will continue. Our Bodies will be Weather Glasses. Disseases and I fear Vices, and certainly death, will continue their ravages. Glory will dazzle Alexanders Cæsars and Napoleons may hereafter arise, even in our own beloved Country. This is a State of Tryal.
I am my dear with respect Esteem and Affection / your Sincere friend and / humble Servant
John Adams